Ashley Yount


From:                             Mark Adams - Court of Criminal Appeals <mark.adams@cca.courts.state.tx.us>
Sent:                             Wednesday, August 21, 2013 9:13 AM
To:                               coal2notices
Subject:                          Notice from Court of Criminal Appeals
                                                                                   FILED IN COURT OF APPEALS
                                                                                     12th CourtofAegeajsDIstrct



Wednesday, August 21, 2013
Re: Case No. PD-0724-13
COA#: 12-12-00172-CR, TC# 114-0107-12
STYLE: BURKS, JESSIE




      On this day, the Appellant's Pro Se petition for discretionary review has been refused.
      Abel Acosta, Clerk